Case: 11-11159     Document: 00512003147         Page: 1     Date Filed: 09/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 28, 2012
                                     No. 11-11159
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CLAY JARRAD KIRKLAND, also known as Clay Jarrod Kirkland,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-87-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Clay Jarrad Kirkland appeals the within-guidelines 235-month sentence
and the consecutive 60-month sentence imposed following his guilty-plea
convictions for possession with the intent to distribute methamphetamine and
possession of a firearm in furtherance of a drug-trafficking crime. Kirkland
argues that the sentences are cruel and unusual in violation of the Eighth
Amendment because they are grossly disproportionate to the severity of the
offenses committed.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-11159    Document: 00512003147     Page: 2   Date Filed: 09/28/2012

                                 No. 11-11159

      Because Kirkland failed to object on this ground in the district court,
review is for plain error. See United States v. Howard, 220 F.3d 645, 647 (5th
Cir. 2000). In comparison to the life sentence imposed in Rummel v. Estelle, 445
U.S. 263 (1980), on a non-violent criminal pursuant to a recidivist statute, and
the 30-year sentence imposed in United States v. Gonzales, 121 F.3d 928, 943-44
(5th Cir. 1997), abrogated on other grounds by United States v. O’Brien, 130 S.
Ct. 2169, 2180 (2010), on a non-habitual offender convicted of using or carrying
a firearm during a drug-trafficking offense, the within-guidelines sentences
imposed on Kirkland are not grossly disproportionate to his offenses. See
Gonzales, 121 F.3d at 943; McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir.
1992).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2